Citation Nr: 1042502	
Decision Date: 11/12/10    Archive Date: 11/24/10

DOCKET NO.  07-05 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for blood clots due to 
biological or chemical exposure during Project Shipboard Hazard 
and Defense (SHAD).

2.  Entitlement to service connection for urinary tract problems 
due to biological or chemical exposure during Project SHAD.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel



INTRODUCTION

The Veteran had active service from May 1960 to May 1964.

This matter comes before the Board of Veterans' Appeals (Board) 
from an April 2006 rating decision of the above Department of 
Veterans Affairs (VA) Regional Office (RO).

Although the Veteran originally requested a hearing before a 
traveling Veterans Law Judge, he withdrew his request for such a 
hearing in August 2008.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) redefined the obligations of VA 
with respect to the duty to assist and included an enhanced duty 
to notify a claimant as to the information and evidence necessary 
to substantiate a claim for VA benefits.  38 U.S.C.A. § 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2010).  The law particularly 
required VA to obtain any relevant records held by any Federal 
department or agency.  38 U.S.C.A. § 5103A(b)(3), (c)(3) (West 
2002 & Supp. 2010).

In October 2006 the Veteran submitted to the RO a notification 
letter and part of a decision from an Administrative Law Judge 
from the Social Security Administration (SSA) to the effect that 
he had been found entitled to disability benefits from SSA 
effective March 26, 2004 due to deep vein thrombosis and bipolar 
disorder.  However, the underlying records from SSA are not in 
evidence, and the record does not indicate that VA has attempted 
to obtain the SSA records.  The VCAA requires that VA obtain the 
SSA records, unless it is reasonably certain and documented that 
such records do not exist or that further efforts to obtain these 
records would be futile.  38 U.S.C.A. § 5103A(b)(3).



Accordingly, the case is REMANDED for the following action:

1. The RO should review the claims file and 
ensure that all VCAA notice obligations have 
been satisfied in accordance with the law and 
pertinent Court decisions, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A and any 
other applicable legal precedent.

2.  The RO should request a copy of the records 
which were the basis of SSA's determination that 
the Veteran is disabled under SSA criteria, to 
include medical and examination reports.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

